Blandford, J.
In a suit on promissory notes which specified that their consideration was for rent, the defendant could not protect himself by pleading that his wife was the grand daughter of the payee of the notes; that being greatly indebted, she conveyed her land to her grand-father to avoid the payment of her debts; that when defendant married her she was living on the land, and defendant gave the notes sued on, but that there was no consideration for them, because the deed was fraudulent and void. Whether the deed was fraudulent and void as to creditors or not, it was good between the parties, and the defendant, having attorned to the grantee and given the notes sued for rent, could not deny his landlord’s title : and such a plea was demurrable.
Judgment affirmed.